10
11
La
13
14
15
16
17
18
Le
20
ul
22
22
24
25
26
27

28

Case 8:19-cr-00009-DOC Document1 Filed 01/16/19 Page1lof2 Page ID#:1

UNITED STATES DISTRICT COURT

Qa14

60:1 Wd OI NYE 6102

FOR THE CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

September 2018 Grand Jury

UNITED STATES OF AMERICA,
Plaintiféf,
Vv.

EDUARDO MORENO and
SALVADOR PEREZ GONZALEZ,

Defendants.

SACRED -QO009 DOC

INDICTMENT

[21 U.S.C. §§ 841 (a) (1),

(b) (1) (A) (viii): Distribution of
Methamphetamine; 18 U.S.C. § 2(a):
Aiding and Abetting]

 

 

 

 

The Grand Jury charges:

[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]

On or about January 17,

2014, in Orange County, within the

Central District of California, defendants EDUARDO MORENO and

SALVADOR PEREZ GONZALEZ, each aiding and abetting the other,

knowingly and intentionally distributed at least 50 grams, that is,

//.
ff
Ae
//
iF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00009-DOC Document1 Filed 01/16/19 Page 2o0f2 Page ID#:2

approximately 437.9 grams,

controlled substance.

NICOLA T. HANNA

 
 
  
 

ssl Uk
At United States

United Stakes gal ay lull
4

Attorney

Chief, Criminal Division

 

DENNISE D. WILLETT
Assistant United States
Chief, Santa Ana Branch

DANIEL H. AHN

Assistant United States
Deputy Chief, Santa Ana
Office

JAKE D. NARE
Assistant United States
Santa Ana Branch Office

Attorney
Office

Attorney
Branch

Attorney

of methamphetamine, a Schedule II

A TRUE BILL

is /

Foreperson

 
